Order entered December 5, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                      No. 05-12-00679-CV

                               MAURICE MURPHY, Appellant

                                                V.

                  AMYWASHINGTON A/K/A ELISA MURPHY, Appellee

                      On Appeal from the 330th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 11-06133-Y
                                            ORDER
       Because appellant has not requested a reporter’s record, we VACATE our November 18,

2013 order directing Francheska Duffey, Official Court Reporter of the 330th Judicial District

Court, to file the record and ORDER the appeal submitted without the reporter’s record.

Appellant shall file his brief no later than December 30, 2013.




                                                     /Elizabeth Lang-Miers/
                                                     ELIZABETH LANG-MIERS
                                                     JUSTICE